
	

114 HR 92 IH: To provide that rates of pay for Members of Congress shall not be adjusted under section 601(a)(2) of the Legislative Reorganization Act of 1946 in the year following any fiscal year in which outlays of the United States exceeded receipts of the United States.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 92
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Buchanan (for himself, Mrs. Black, and Mr. Yoho) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that rates of pay for Members of Congress shall not be adjusted under section 601(a)(2)
			 of the Legislative Reorganization Act of 1946 in the year following any
			 fiscal year in which outlays of the United States exceeded receipts of the
			 United States.
	
	
		1.Amendments to the Legislative Reorganization Act of 1946
			(a)In generalSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is amended by
			 adding at the end the following:
				
					(C)An adjustment in rates of pay may be made under this paragraph in a year only if the aggregate
			 outlays of the United States during the last completed fiscal year did not
			 exceed the aggregate receipts of the United States during such fiscal
			 year, as determined by the Congressional Budget Office..
			(b)Technical amendmentSection 601(a)(2)(A) of such Act (2 U.S.C. 4501(2)(A)) is amended by striking Subject to subparagraph (B), and inserting Subject to subparagraphs (B) and (C),.
			
